

116 SRES 466 IS: Honoring the members of the Armed Forces and the intelligence community of the United States who carried out the mission that killed Qasem Soleimani, and for other purposes. 
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 466IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Cruz (for himself, Mr. Cotton, Ms. McSally, Ms. Murkowski, Mr. Cramer, Mr. Graham, Mr. Barrasso, Mr. Rubio, Mr. Cornyn, Mrs. Hyde-Smith, Mr. Blunt, Mr. Toomey, Mr. Wicker, Ms. Ernst, Mr. Hoeven, Mr. Tillis, Mrs. Capito, Mr. Scott of Florida, Mr. Daines, Mr. Braun, Mr. Hawley, Mr. Kennedy, Mrs. Loeffler, Mr. Perdue, Mrs. Blackburn, Mr. Sasse, Mr. Sullivan, Mrs. Fischer, Mr. Roberts, Mr. Inhofe, Mr. Grassley, Mr. Boozman, Mr. Portman, Mr. Risch, Mr. Johnson, Mr. Rounds, Mr. Lankford, Mr. Cassidy, Mr. Enzi, Mr. Scott of South Carolina, Mr. Shelby, Mr. Crapo, Mr. Gardner, and Mr. McConnell) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONHonoring the members of the Armed Forces and the intelligence community of the United States who
			 carried out the mission that killed Qasem Soleimani, and for other
			 purposes. 
	
 Whereas, on January 2, 2020, United States personnel killed terrorist leader Qasem Soleimani during the course of a targeted strike against terrorists engaged in planning imminent attacks against United States persons and personnel;
 Whereas Qasem Soleimani was the leader of the Islamic Revolutionary Guard Corps-Quds Force (IRGC–QF) terrorist organization, a global terrorism threat to the United States and the international community;
 Whereas Qasem Soleimani was the architect of terrorist attacks in Iraq, Afghanistan, and elsewhere that killed hundreds of United States personnel, including with weapons and improvised explosives provided directly by the IRGC–QF;
 Whereas Qasem Soleimani planned or supported numerous other deadly terrorist attacks against the United States and its allies, including the 2011 plot to assassinate the Saudi Arabian Ambassador to the United States Adel al-Jubeir while he was in the United States and the December 31, 2019, attack on the United States Embassy in Baghdad, Iraq, as well as planned attacks in Germany, Bosnia, Bulgaria, Kenya, Bahrain, Turkey, and elsewhere;
 Whereas, under Presidents George W. Bush and Barack Obama, the Department of the Treasury designated Qasem Soleimani for the imposition of sanctions under Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism) for plotting to assassinate the Saudi Arabian Ambassador to the United States, under Executive Order 13382 (50 U.S.C. 1701 note; relating to blocking property of weapons of mass destruction proliferators and their supporters) based on Qasem Soleimani's relationship to the Islamic Revolutionary Guard Corps, and under Executive Order 13572 (50 U.S.C. 1701 note; relating to blocking property of certain persons with respect to human rights abuses in Syria);
 Whereas the valiant members of the United States Armed Forces have courageously and vigorously pursued the IRGC–QF and its affiliates in Iraq, Afghanistan, and around the world;
 Whereas the anonymous, unsung heroes of the intelligence community of the United States have pursued the IRGC–QF and its affiliates in Iraq, Afghanistan, and around the world with tremendous dedication, sacrifice, and professionalism;
 Whereas, although the death of Qasem Soleimani represents a significant blow to the IRGC–QF and its affiliates and to terrorist organizations around the world, terrorism remains a critical threat to the national security of the United States;
 Whereas Qasem Soleimani and the IRGC–QF have provided critical support to the regime of Bashar al-Assad in Syria and pursued the targeted killing and ethnic cleansing of hundreds of thousands of Sunni Muslims across the Middle East; and
 Whereas the IRGC–QF supports terrorist groups around the world, including Kata’ib Hezbollah, the Taliban, Lebanese Hezbollah, Hamas, Palestinian Islamic Jihad, and the Popular Front for the Liberation of Palestine-General Command, and under Presidents George W. Bush and Donald J. Trump, the Department of the Treasury designated the IRGC–QF for the imposition of sanctions under Executive Order 13224 for providing material support to terrorist organizations and as a foreign terrorist organization: Now, therefore, be it
	
 That the Senate— (1)declares that the death of Qasem Soleimani represents a measure of justice and relief for the families and friends of the hundreds of men and women of the United States who lost their lives in Iraq and Afghanistan, the men and women around the world who have been killed by other attacks sponsored by the Islamic Revolutionary Guard Corps-Quds Force (IRGC–QF), and the men and women of the Armed Forces and the intelligence community of the United States who have sacrificed their lives pursuing Qasem Soleimani and the IRGC–QF;
 (2)commends the men and women of the Armed Forces and the intelligence community of the United States for the tremendous commitment, perseverance, professionalism, and sacrifice they displayed in disrupting imminent terrorist attacks planned by Qasem Soleimani;
 (3)commends the men and women of the Armed Forces and the intelligence community of the United States for committing themselves to defeating, disrupting, and dismantling the IRGC–QF;
 (4)commends the President for ordering the successful operations to locate and eliminate Qasem Soleimani; and
 (5)reaffirms its commitment to disrupting, dismantling, and defeating the IRGC–QF and affiliated organizations around the world that threaten the national security of the United States and to bringing terrorists to justice.